Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Walker on May 13, 2022.

The application has been amended as follows: 
   Claim 4 has been rejoined.

Election/Restrictions
Claims 4 and 6-10 are allowable. The restriction requirement among the Species, as set forth in the Office action mailed on April 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II (shown in Figures 2 and 3, respectively) is hereby withdrawn.  Claim 4, directed to Species II (Figure 3) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the claims directed to Species III (shown in Figure 4) have been canceled, as well as, they did not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the gerotor pump as claimed including the inner rotor and the outer rotor being positioned within the compartment; an electric drive positioned within the compartment and including an electric rotor fixed for rotation with the outer rotor, the outer rotor being arranged on a shaft that is supported for rotation within the compartment, a first end of the outer rotor being positioned against the flange, the gerotor pump including a suction region and a pressure region, wherein medium within the pressure region is at a higher pressure than medium within the suction region and the compartment; a gap is formed between the flange and the inner and outer rotors allowing medium in the pressure region to enter the compartment; and a bore in the flange or a cavity in the shaft through which at least a partial pressure compensation takes place between the suction region and the compartment, wherein medium from the pressure region is supplied to an opposite second side of the outer rotor to urge the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746